        Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 1 of 10




                       IN THE UNITED STATES DISTRICT COURT
                    FOR THE EASTERN DISTRICT OF PENNSYLVANIA

MICHAEL M. ALLAH,
              Plaintiff                                        CIVIL ACTION

               v.

DIRECTOR PAT O'CONNER et al.,                                  No. 18-4048
               Defendants

                                      MEMORANDUM

 PRATIER,J.                                                                  SEPTEMBER ~ 0

                                INTRODUCTION AND BACKGROUND

        Michael Allah bring claims pursuant to 42 U.S.C. § 1983 against his parole agent and

various employees of Gaudenzia DRC, a privately owned company that provides outpatient and

inpatient substance abuse and mental health services. Mr. Allah alleges that while he was on parole

and participating in Gaudenzia DRC's inpatient program, Gaudenzia DRC employees (the "DRC

Defendants") falsely accused him of cocaine use, refused to let him attend medical appointments,

denied him access to his prescription pain medication, retaliated against him for filing grievances,

and took his personal property without a hearing.

        The DRC Defendants move to dismiss the claims against them under Federal Rule of Civil

Procedure 12(b)(l) for lack of subject matter jurisdiction or, in the alternative, under Rule 12(b)(6)

for failure to state a claim upon which relief can be granted. Mr. Allah opposes the motion.

        For the reasons that follow, the Court grants the motion to dismiss.

                                         LEGAL STANDARD

   A.      Lack of Subject Matter Jurisdiction (F.R.C.P. 12(b)(l))

        A district court may properly grant a motion to dismiss pursuant to Rule 12(b)(1) based on

the legal insufficiency of the claim. Kehr Packages, Inc. v. Fidelcor, Inc., 926 F .2d 1406, 1408
       Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 2 of 10




(3d Cir. 1991). "A challenge to subject matter jurisdiction under Rule 12(b)(l) may be either a

facial or a factual attack." Davis v. Wells Fargo, 824 F.3d 333,346 (3d Cir. 2016). A facial attack

challenges the legal sufficiency of the claim but does not dispute the facts alleged in the complaint.

Id. A factual attack allows a court to consider evidence outside the pleadings and decide whether

it does, in fact, have jurisdiction to hear the case. Id.

        Dismissal under a facial challenge is proper "only when the claim 'clearly appears to be

immaterial and made solely for the purpose of obtaining jurisdiction or ... is wholly insubstantial

and frivolous."' Kehr, 926 F.2d at 1408-09 (quoting Bell v. Hood, 327 U.S. 678,682 (1946)). In

this circumstance, the court must accept all well-pleaded allegations in the plaintiffs complaint as

true, and must view them in the light most favorable to the non-movant. In re Kaiser Grp. Int 'l

Inc., 399 F.3d 558, 561 (3d Cir. 2005). However, a party asserting that the court has jurisdiction

always bears the burden of showing that the case is properly before the court. Packard v. Provident

Nat. Bank, 994 F.2d 1039, 1045 (3d Cir. 1993) (citing McNutt v. Gen. Motors Acceptance Corp.

of Ind., 298 U.S. 178, 188 (1936)).

        Under a factual challenge, the trial court's very power to hear the case is at issue, and the

court is therefore "free to weigh the evidence and satisfy itself as to the power to hear the case."

Mortensen v. First Fed. Sav. & Loan Ass 'n, 549 F .2d 884, 891 (3d Cir. 1977). In such an attack

pursuant to Rule 12(b)(l), "no presumptive truthfulness attaches to plaintiffs allegations, and the

existence of disputed material facts will not preclude the trial court from evaluating for itself the

merits of jurisdictional claims." Carpet Grp. Int 'l v. Oriental Rug Importers Ass 'n, Inc., 227 F.3d

62, 70 (3d Cir. 2000) (internal quotations omitted). Where a defendant attacks a court's factual

basis for exercising subject matter jurisdiction, the plaintiff must meet the burden of proving that

jurisdiction is appropriate. Id.




                                                    2
         Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 3 of 10




    B.      Failure to State a Claim (F.R.C.P. 12(b)(6))

         To survive a motion to dismiss pursuant to Rule 12(b)(6), the plaintiff must plead "factual

content that allows the court to draw the reasonable inference that the defendant is liable for the

misconduct alleged."     Ashcroft v. Iqbal, 556 U.S. 662, 678 (2009).         Specifically, "[f]actual

allegations must be enough to raise a right to relief above the speculative level." Bell At/. Corp. v.

Twombly, 550 U.S. 544, 555 (2007). The question is not whether the claimant "will ultimately

prevail ... but whether his complaint [is] sufficient to cross the federal court's threshold." Skinner

v. Switzer, 562 U.S. 521, 530 (2011) (citation and internal quotation marks omitted). The Court

notes that Mr. Allah's pro se pleading should be "liberally construed." Estelle v. Gamble, 429

U.S. 97, 106 (1976); see also Bieros v. Nicola, 839 F. Supp. 332,334 (E.D. Pa. 1993).

         In evaluating the sufficiency of a complaint, the Court adheres to certain well-recognized

parameters. For one, the Court may consider "only the allegations contained in the complaint,

exhibits attached to the complaint and matters of public record." Pension Ben. Guar. Corp. v.

White Consol. Indus., Inc., 998 F .2d 1192, 1196 (3d Cir. 1993). "Court dockets may be considered

on a motion to dismiss because they are matters of public record." Gov 't Emps. Ins. Co. v. Nealey,

262 F. Supp. 3d 153, 167 n.12 (E.D. Pa. 2017) (citation omitted). Also, the Court must accept as

true all reasonable inferences emanating from the allegations and view those facts and inferences

in the light most favorable to the nonmoving party. See Rocks v. City of Phila., 868 F .2d 644, 645

(3d Cir. 1989); see also Revell v. Port Auth., 598 F.3d 128, 134 (3d Cir. 2010).

         That admonition does not demand that the Court ignore or discount reality, even given the

indulgent nature of the Court's review of pro se pleadings. The Court "need not _accept as true

unsupported conclusions and unwarranted inferences." Doug Grant, Inc. v. Create Bay Casino

Corp., 232 F.3d 173, 183-84 (3d Cir. 2000) (citations and internal quotation marks omitted).

"[T]he tenet that a court must accept as true all of the allegations contained in a complaint is


                                                  3
       Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 4 of 10




inapplicable to legal conclusions.     Threadbare recitals of the elements of a cause of action,

supported by mere conclusory statements, do not suffice." Iqbal, 556 U.S. at 678; see also Morse

v. Lower Merion Sch. Dist., 132 F.3d 902, 906 (3d Cir. 1997) (explaining that a court need not

accept a plaintiff's "bald assertions" or "legal conclusions") (citations omitted).

                                            DISCUSSION

        The DRC Defendants assert that the Court does not have subject matter jurisdiction over

the claims against them. They argue that to establish a Section 1983 claim, Mr. Allah must show

that his constitutional rights were deprived by a person acting under color of state law. Because

Gaudenzia DRC is a privately owned company, the DRC Defendants claim that Mr. Allah cannot

make this showing.

        In support of their arguments, the DRC Defendants submit an affidavit ofBisa Muhammad,

the Operations Director for Gaudenzia DRC. The affidavit asserts that Gaudenzia DRC is a

privately owned company that provides outpatient and inpatient services for individuals recovering

from substance abuse or living with mental health issues. Muhammad Aff. ,i 2. In part, the

company's services "include providing specialized programs for prisoners paroled by the

Pennsylvania Board of Probations and Parole, through a contract with the Pennsylvania

Department of Corrections." Id. at ,i 3. Mr. Allah agreed to participate in the mental health

program at Gaudenzia as a condition of his parole. Id. at ,i 4. All of Gaudenzia DRC's clients,

including those on parole like Mr. Allah, are not confined to the facility and are free to discharge

themselves at any time. Id. at ,i 5.

       Mr. Allah responds that he need only plead facts from which the Court can infer that the

DRC Defendants could be state actors subject to Section 1983 liability, not that he need prevail on

his theory. He claims that Gaudenzia's contract with the Government and its receipt of state and

local resources bring Gaudenzia and its employees under color of state law. See Eggert v.


                                                 4
       Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 5 of 10




Tuckerton Volunteer Fire Co. No. 1,938 F. Supp. 1230, 1240 (D.N.J. 1996) (finding state action

for purposes of Section 1983 where fire company relied on funding and fire trucks provided by the

Borough of Tuckerton and state law had consistently recognized firefighting services as a

governmental or public function). Mr. Allah also argues that physicians who contract with the

state to provide medical services to inmates have been held to act under color of state law.

        In reply, the QRC Defendants submit a second affidavit from Bisa Muhammad stating that

Gaudenzia's contract with the Department of Corrections, which is also attached as an exhibit,

states, "In performing its obligations under the Contract, the Contractor [Guadenzia DRC] will act

as an independent contractor and not as an employee or agent of the Commonwealth." Muhammad

Suppl. Aff.   ~   4. They argue that Mr. Allah has failed to show that, as employees of a private

company, they were state actors or acting under color of state law, and accordingly subject matter

jurisdiction is lacking.

        Because the DRC Defendants have submitted evidence in support of their motion to

dismiss, they can be said to have made a factual challenge under Rule l 2(b)( 1), rather than a facial

one. Accordingly, Mr. Allah's allegations are not entitled to a presumption of truthfulness, and it

is Mr. Allah who carries the burden of persuasion to show that jurisdiction is proper in light of the

evidence submitted. Therefore, for his case to proceed against the DRC Defendants under Section

1983, Mr. Allah must show that they acted under color of state law in depriving him of his

constitutional rights. See Turner v. Spaley, 501 F. App'x 101, 103 (3d Cir. 2012) (per curiam)

(affirming district court's determination that private party was not a state actor subject to suit under

Section 1983 and that it accordingly did not have jurisdiction over the claim).

        Despite the DRC Defendants' contentions, the fact that Gaudenzia DRC is a private

company does not foreclose the possibility that they could also be state actors for the purposes of




                                                   5
       Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 6 of 10




Section 1983 liability. Answering the question of whether the DRC Defendants engaged in "state

action requires an inquiry into whether 'there is a sufficiently close nexus between the State and

the challenged action of [the Defendants] so that the action of the latter may be fairly treated as that

of the State itself."' Markv. Borough of Hatboro, 51 F.3d 1137, 1142 (3d Cir. 1995) (quoting Blum

v. Yaretsky, 457 U.S. 991, 1004 (1982)).

        The Third Circuit Court of Appeals has described the Supreme Court's three "discrete

tests" to determine whether state action is present. Id. "The first inquiry asks whether 'the private

entity has exercised powers that are traditionally the exclusive prerogative of the state."' Id.

(quoting Blum, 457 U.S. at 1004-05).         This "exclusive public function test" is "rarely

satisfied." Id.

        "The second discrete inquiry asks whether 'the private party has acted with the help of or

in concert with state officials."' Id. (quoting McKeesport Hosp. v. Accreditation Council for

Graduate Med. Educ., 24 F.3d 519, 524 (3d Cir. 1994)). For example, where a private party and

a state official conspire to engage in certain unlawful conduct, the private party may be considered

a state actor for the purposes of Section 1983 liability. See Adickes v. S. H Kress & Co., 398 U.S.

144, 152 (1970).

        "Finally, the third scenario involves situations in which '[t]he State has so far insinuated

itself into a position of interdependence with ... [the acting party] that it must be recognized as a

joint participant in the challenged activity." Mark, 51 F .3d at 1142 (alteration in original) (quoting

Krynicky v. Univ. ofPittsburgh, 742 F2d 94, 98 (3d Cir. 1984)). Examples of this scenario include

a private restaurant located in a building owned by an agency of the state where the state benefitted

financially from the lessee's business, see Burton v. Wilmington Parking Auth., 365 U.S. 715, 725




                                                   6
      Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 7 of 10




(1961 ), and universities that receive financial support where the state committed itself to future aid

and set an annual appropriation policy and tuition rate, see Krynicky, 742 F.2d at 102.

        Considering the complaint, the evidence and arguments submitted by the DRC Defendants,

and Mr. Allah's responses, there is not_ a basis for finding that either the first or third tests are met

here. Substance abuse and mental health treatment is not traditionally the exclusive prerogative

of the state. See, e.g., Byng v. Delta Recovery Servs., LLC, No. 13-733, 2013 WL 3897485, at *9

(N.D.N.Y. July 29, 2013) ("Courts have consistently held that the provision of transitional housing

to former inmates under parole supervision is not a function that has traditionally been the

exclusive prerogative of the state.") (listing cases), aff'd, 568 F. App'x 65 (2d Cir. 2014). And

despite Mr. Allah's contentions regarding Gaudenzia's contract with the Department of

Corrections, the mere existence of a contract does not establish that Gaudenzia was acting under

color of state law, and it is Mr. Allah's burden to show that Gaudenzia and the state were so

interdependent that they must be recognized as joint participants. See Merrill v. Mental Health

Sys., No. 16-01090, 2016 WL 4761789, at *5 (S.D. Cal. Sept. 13, 2016) (holding that state-funded

program providing substance abuse treatment for parolees was not a state actor because "[e]ven

acts by private corporations that derive their primary source of business from government contracts

'do not become acts of the government by reason of their significant or even total engagement in

performing public contracts"') (quoting Rendell-Baker v. Kohn, 457 U.S. 830, 841 (1982)). That

burden has not been met here.

       This leaves only the second test: whether the DRC Defendants acted with the help of or in

concert with state officials. In the complaint, Mr. Allah alleges:

       On 7/6[/]2018, SCI-Graterford/Phoenix took all my legal documents from me and
       I will need to conduct discovery to learn the names of all the defendants. Then I
       will be able to tie in all the events into one single conspiracy act. The defendants




                                                   7
      Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 8 of 10




        were upset that the health insurance company started an investigation into why I
        was not being treated since they were paying for my treatment.

Compl. 5.

        Although a conspiracy between a private party and state official can, under certain

circumstances, create state action on the part of the private party, this allegation, without more,

cannot support a finding of subject matter jurisdiction. Mr. Allah's complaint has been attacked

under Rule 12(b)(l), and his allegations are no longer assumed to be true. Even if they were, "[t]o

properly allege a conspiracy as a basis to hold a private party accountable as a state actor for

purposes of Section 1983, a plaintiff must allege that there was an agreement, understanding, or

'meeting of the minds' to violate the plaintiffs rights." Gallagher v. Green, No. 12-3840, 2014

WL 4954833, at *8 (E.D. Pa. Oct. 2, 2014) (Startzell v. City of Phi/a., 533 F.3d 183, 205 (3d Cir.

2008)). "The Complaint should contain specific allegations to infer an agreement or understanding

between the private and state actor defendants." Id. (citing Great W. Mining & Mineral Co. v. Fox

Rothschild LLP, 615 F.3d 159, 179 (3d Cir. 2010)). Mr. Allah's complaint merely alleges the

possibility of a future allegation-that following discovery, he may then have information he needs

to plead a conspiracy. At this time, there is no showing that an alleged conspiracy provides the

basis for finding state action and, in turn, subject matter jurisdiction.

        Courts have routinely held that the entity and personnel offering inpatient treatment

programs are not state actors for the purposes of Section 1983, even where the plaintiff has been

placed in the program as a condition of parole. See, e.g., Smith v. Devline, 239 F. App'x 735, 736

(3d Cir. 2007) (holding at summary judgment stage that plaintiff failed to meet his burden to prove

that residential treatment center where plaintiff was paroled acted under color of state law even

though the center contracted with various government entities); Melvin v. Connecticut, No. 16-

537, 2017 WL 3841689, at *3 (D. Conn. Sept. 1, 2017) ("Under the public function test, the actions



                                                   8
       Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 9 of 10




of employees of a private drug rehabilitation facility may be attributed to the state if the plaintiff

was confined at the facility pursuant to an alternative-to-incarceration program[,]" but "[t]hat is

not so if the individual resides at the facility as a condition of parole."); Murray v. NYC Dep 't of

Corr., No. 13-7090, 2016 WL 11395007, at *10 (E.D.N.Y. Aug. 18, 2016) ("The defendant drug

treatment organizations, transitional housing facilities, and the employees who work for them are

not considered state actors under section 1983."), report and recommendation adopted, No. 13-

7090, 2016 WL 5928672 (E.D.N.Y. Sept. 30, 2016); Outen v. Prialeau, No. 12-4166, 2013 WL

1875042, at *4 (E.D. Pa. May 3, 2013) (noting during sua sponte review of prose complaint that

"Plaintiffs Fourteenth Amendment claim could be dismissed for two reasons: (1) Defendants do

not appear to fit within the plain meaning of 'state actors' as they are employees of Gaudenzia and

not the government; and (2) Defendants did not have the authority to make the decision to return

Plaintiff to jail"). 1 That same conclusion is warranted here.

        The DRC Defendants have "made a factual attack on the existence of subject matter

jurisdiction (in contrast to a facial attack that deals with the sufficiency of the pleadings)," which

permits the Court "to make factual findings, beyond the pleadings, that [a]re decisive to

determining jurisdiction." CNA v. United States, 535 F.3d 132, 145 (3d Cir. 2008) (citations

omitted), as amended (Sept. 29, 2008). Although Mr. Allah need not respond to these challenges

with the same factual showing that would be required to succeed at trial, id., the burden still rests




         Although the court in Outen perceived a lack of state action, it also stated it was "unable to decide
whether Defendants acted un4er the color of state law" due to the "early stage" of the litigation and the fact
that the defendants had not yet filed an answer, 2013 WL 1875042, at *2, and dismissed the complaint on
other grounds. There, however, the court was evaluating the sufficiency of the complaint sua sponte
pursuant to the Prison Litigation Reform Act. In stark contrast, here the DRC Defendants have filed a
motion to dismiss for lack of subject matter jurisdiction under Rule 12(b)(l) and have submitted evidence
in support of dismissal.


                                                      9
      Case 2:18-cv-04048-GEKP Document 44 Filed 09/09/20 Page 10 of 10




with him to show that subject matter jurisdiction is met. Here, that requires a showing that the

DRC Defendants acted under color of state law. Mr. Allah has not advanced such a showing.

        Accordingly, Mr. Allah has failed to establish subject matter jurisdiction based on a federal

question under 28 U.S.C. § 1331, and there is no diversity among the parties to support jurisdiction

under 28 U.S.C. § 1332. Therefore, the Court grants the DRC Defendants' motion to dismiss.

Because the Court grants the motion to dismiss under Rule 12(b)(l), it need not reach the issue of

failure to state a claim under Rule 12(6)(6).

       Given Mr. Allah's prose status, and understanding that a private actor can be properly said

to have acted under color of state law if the necessary nexus between the private actor and the state

is alleged, the Court dismisses Mr. Allah's claims against the DRC Defendants without prejudice.

If Mr. Allah wishes to file an amended complaint, he may seek leave to do so. However, Mr. Allah

should only seek leave to amend if he believes in good faith that he can cure the jurisdictional

issues discussed in this Memorandum. Furthermore, Mr. Allah's claims against his parole agent

remain at this time. Ifhe seeks leave to amend, Mr. Allah should be sure to include in his proposed

amended complaint any and all allegations against his parole agent that he seeks to maintain. 2

                                           CONCLUSION

       For the foregoing reasons, the Court grants the motion to dismiss. An appropriate order

follows.




2
        The parole agent defendant has filed a motion to dismiss. However, this motion is currently
outstanding pending Mr. Allah's responsive briefing, the deadline for which the Court has previously
extended on multiple occasions.


                                                 10
